*678
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: **
This court affirmed the judgment of conviction and sentence of Sergio Chavez. United States v. Chavez, 105 FedAppx. 641 (5th Cir.2004) (unpublished). The Supreme Court vacated and remanded for further consideration in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Chavez v. United States, — U.S. —, 125 S.Ct. 1075, 160 L.Ed.2d 1055 (2005). We requested and received supplemental letter briefs addressing the impact of Booker. Chavez admits that Booker has no impact on our decision in his case. Accordingly, we adhere to our prior determination and reinstate our judgment AFFIRMING Chavez’s conviction and sentence.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.